Hyman, C. J.
The plaintiff has filed a motion to dismiss the appeal on the ground that the appeal bond is defective, it not being made in favor of any one.
The order of appeal was granted, on motion, in open Court.
In 12 Robinson’s Reports, page 205, it was decided that there is no other way, when an appeal has been granted on motion in open Court, to compel appellees to take notice of an appeal, and to appear before us, than by including their names in the appeal bond.
The appeal bond should have boon given in favor of the appellee.
Let the motion bo. sustained, and let the appeal he dismissed.